NOT FOR PUBLICATION                           FILED
                                                                         OCT 18 2021
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KEVIN ALLEN,                                    No. 21-15203

                Plaintiff-Appellant,            D.C. No. 1:18-cv-01653-DAD-SAB

 v.
                                                MEMORANDUM*
S. RIMBACH; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                           Submitted October 12, 2021**

Before:      TALLMAN, RAWLINSON, and BUMATAY, Circuit Judges.

      California state prisoner Kevin Allen appeals pro se from the district court’s

summary judgment in his discrimination action alleging violations of Title II of the

Americans with Disabilities Act (“ADA”). We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Wong v. Regents of Univ. of Cal., 410 F.3d 1052,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1063 (9th Cir. 2005). We affirm.

      The district court properly granted summary judgment because, assuming

without deciding that Allen has dyslexia and is disabled under the ADA, Allen

failed to raise a genuine dispute of material fact as to whether the prison

discriminated against him because of his dyslexia. See Updike v. Multnomah

County, 870 F.3d 939, 949-51 (9th Cir. 2017) (setting forth elements of a Title II

ADA claim).

      The district court did not abuse its discretion by denying Allen’s motions for

appointment of counsel because Allen failed to demonstrate exceptional

circumstances. See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (setting

forth standard of review and “exceptional circumstances” requirement for

appointment of counsel).

      Allen’s request for appointment of counsel, set forth in the opening brief, is

denied.

      AFFIRMED.




                                          2                                   21-15203